MEMORANDUM **
Timothy Ray Glover appeals from two judgments of the district court which revoked his supervised release. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Glover’s arguments are foreclosed by Johnson v. United States, 529 U.S. 694, 713, 120 S.Ct. 1795, 146 L.Ed.2d 727 (2000), which held that both custody and an additional term of supervised release could be imposed when the district court revoked supervised release. We reject Glover’s attempt to limit the application of Johnson.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.